Grant, J.
(after stating the facts). 1. It is first-urged that the insurance upon the property in question did not extend beyond the farm. Counsel for defendant say:
“It [the policy] does not describe any one article, animate or inanimate, that from the description could be-identified, other than by its location upon plaintiff’s farm.”
We find no reason in this contention. The term “livestock” includes horses, which are found on every farm in Michigan. To sustain defendant’s contention would result in negativing that provision of the policy expressly insuring such stock against lightning anywhere in the-three counties named.
3. It is urged that if the horses were destroyed by fire resulting from the lightning, and were not killed by a direct stroke.of lightning, defendant is not liable. An instruction to this effect was refused, the court holding that if the horses were destroyed by fire which was immediately caused by the lightning, or by the lightning itself, defendant was liable. The instruction was correct. The policy included loss from lightning, whether the-horses were killed by the lightning, or by a fire the immediate result of the lightning. This policy permitted and covered insurance upon the live stock when in legitimate use in any part of the territory covered by the • policy. It is common for parties driving in the public highway, when overtaken by a storm, to drive into sheds or barns for temporary protection. It is common for *193farmers to exchange work, and also for a farmer to hire out with his team to work for other farmers. The policy contemplates that stock thus situated is within its protection. In most cases, where such buildings are struck by lightning and a fire immediately follows, it would be impossible to tell whether the animals, were killed by the lightning or by the fire resulting. Neither the statute under which the defendant was organized, nor the terms of the policy, contemplate that, under such circumstances, a party injured must show that the animals were killed by lightning.
Judgment affirmed.
The other Justices concurred.)